DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 18 June 2020 and 17 September 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because a reference character has been used to represent two different structures.
   - Reference character “311” has been used to designate both a "pump, as shown in Figure 6, and a "dust filter, also shown in Figure 6.
   - Reference character “512” has been used to designate both a "pressure computing unit", as shown in Figure 10, and a "dust filter, also shown in Figure 10.


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
   Reference numeral -- 311 -- and -- 313 -- do not appear within Figure 6 as disclosed by the specification in paragraph [50].
   The term -- PUMP -- does not appear within Figures 7 and 8 as disclosed by the specification in paragraph [53], line 1.
   Reference numeral -- 514 -- does not appear within Figure 10 as disclosed by the specification in paragraph [61], line 2.


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
   Terminology "OUTPUT SWITCH", as shown in Figures 7 and 8, do not appear within the written specification.

Figure 11 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
   The specification, paragraph [69], lines 1-2, discloses that Figure 11 is a graph to illustrate a process of outputting an alarm in a "general gas-detecting apparatus".  Is this not Prior Art and not the invention?


Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
   Paragraph [07], lines 4, 6, 7, and 8:  The term -- leaked -- should be inserted after the term "gas"; or the phrase -- to be sensed -- or something similar should be inserted after the term "gas" because a particular gas is to be detected to determine leakage.
   Paragraph [08], lines 3, 6, 10, 11, and 12:  The term -- leaked -- should be inserted after the term "gas"; or the phrase -- to be sensed -- or something similar should be inserted after the term "gas" because a particular gas is to be detected to determine leakage.

   Paragraph [09], line 3:  The term -- leaked -- should be inserted after the term "gas"; or the phrase -- to be sensed -- or something similar should be inserted after the term "gas".
   Paragraph [10], line 2:  The term -- leaked -- should be inserted after the first occurrence of the term "gas"; or the phrase -- to be sensed -- or something similar should be inserted after the first occurrence of the term "gas".
   Paragraph [16], line 2:  The conjunction -- and -- should be inserted after the semicolon.
   Paragraph [21], line 2:  Should the term "valve" be corrected to read -- valves -- since multiple valves are shown with respect to reference numeral 20; or should the term -- module -- be inserted after the term "valve" since a module comprising valves appears to be represented.
   Paragraph [22], line 6:  Should the term "valve" be corrected to read -- valves -- since multiple valves are shown with respect to reference numeral 20; or should the term -- module -- be inserted after the term "valve" since a module comprising valves appears to be represented.
   Paragraph [23], lines 3 and 4:  Should the term "valve" be corrected to read
-- valves -- since multiple valves are shown with respect to reference numeral 20; or should the term -- module -- be inserted after the term "valve" since a module comprising valves appears to be represented.
   Paragraph [26], line 6:  The term "surfaces" should be corrected to read
-- surface --.
   Paragraph [33], line 7:  The term "discharges" should be corrected to read
-- discharge --.
   Paragraph [34], line 6:  The term "in" should be deleted.  
   Paragraph [38], line 5:  The term -- an -- should be inserted prior to the term "increase".  
   Paragraph [57], line 2:  The term -- leaked -- should be inserted prior to the term "gas"; or the phrase -- to be sensed -- or something similar should be inserted after the term "gas" because external air does have gas, just not the gas to be sensed or detected.
   Paragraph [57], line 7:  A -- comma -- should be inserted prior to the term "such".
   Paragraph [58], line 2:  Should Figure designation "8" be corrected to read
-- 7 --since Figure 7, not Figure 8 shows first input IN1 as open and IN2 closed?
   Paragraph [58], line 3:  A -- comma -- should be inserted prior to the term "such".
   Paragraph [59], lines 5 and 9:  The term -- leaked -- should be inserted prior to the term "gas"; or the phrase -- to be sensed -- or something similar should be inserted after the term "gas".
   Paragraph [59], lines 7, 11, and 18:  A -- comma -- should be inserted prior to the term "such".
   Paragraph [59], line 18:  The term "cause" should be corrected to read
-- causes -- since more than one cause is listed.
   Paragraph [62], lines 6 and 8:  The term -- leaked -- should be inserted prior to the term "gas"; or the phrase -- to be sensed -- or something similar should be inserted after the term "gas".
   Paragraph [66], lines 2 and 9:  The term -- leaked -- should be inserted prior to the term "gas"; or the phrase -- to be sensed -- or something similar should be inserted after the term "gas
   Paragraph [66], line 7:  A -- comma -- should be inserted prior to the term "such".
   Paragraph [67], line 5: The term "cause" should be corrected to read
-- causes -- since more than one cause is listed; and a -- comma -- should be inserted prior to the term "such".
	   Paragraph [67], line 7:  The term "increases" should be corrected to read
-- increase --.
   Paragraph [70], line 3:  Figure designation "1" should be corrected to read
-- 12 --.
   Paragraph [70], lines 6 and 8:  The term -- leaked -- should be inserted after the term "gas"; or the phrase -- to be sensed -- or something similar should be inserted after the term "gas" because external air does have gas, just not the leaked gas to be sensed or detected.
   Paragraph [70], line 7:  The term "is" should be corrected to read -- are --; the term "cause" should be corrected to read -- causes --; and a -- comma -- should be inserted prior to the term "such".   
   Paragraph [71], line 7:  The term -- leaked -- should be inserted prior to the term "gas"; or the  phrase -- to be sensed -- or something similar should be inserted after the term "gas"
   Paragraph [71], line 11: The term "cause" should be corrected to read
-- causes -- since more than one cause is listed; and a -- comma -- should be inserted prior to the term "such".
   Paragraph [72], line 1:  The terms -- detection test -- should be inserted after the term "leak" because the leak is not suspended but the test. 
   Paragraph [72], lines 2 and 3:  The term -- leaked -- should be inserted prior to the term "gas"; or the phrase -- to be sensed -- or something similar should be inserted after the term "gas" because external air does have gas, just not the gas to be sensed or detected
   Paragraph [72], line 5:  The term "when" should be deleted.
  
Appropriate correction is required.

Claim Objections
Claims 13, 16, and 18-19 are objected to because of the following informalities:
   Re claim 13, claim line :  A -- period -- should be inserted at the end of the claim.
   Re claim 16, claim line 2:  The term -- gas -- should be inserted prior to the term "filter".
   Re claim 18, claim line 2:  The term "of" should be corrected to read -- for --.
   
Appropriate correction is required.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
   Prior art was not relied upon to reject claims 1-8, 10- because the prior art of record fails to teach and/or make obvious the following:
      Claims 1-8 and 10:  Providing a gas-detecting apparatus, comprising: a pump module connected to a first input and a second input to intake air, wherein when gas is detected in first air introduced through the first input, the control module controls the pump module to intake second air by opening the second input during a predetermined verification time, and when the sensing signal decreases during the predetermined verification time, the control module determines that gas is detected in combination with all of the remaining limitations of the base claim.
      Claims 11-19:  Providing a gas-detecting apparatus, comprising: a sensor module including at least one unit sensor configured to output a sensing signal in response to gas; a pump module configured to supply at least one of external air, having been intaken, through a first input and circulating air intaken through a second input to the sensor module; a control module configured to detect the gas using the sensing signal, wherein when gas is detected in the external air, the control module supplies the circulating air to the sensor module by closing the first input and opening the second input, and when a concentration of gas detected in the circulating air is lower than a concentration of gas detected in the external air, the control module determines that that gas is detected in combination with all of the remaining limitations of the base claim.

      Claims 21-22:  Providing a gas-detecting apparatus, comprising: a control module configured to determine whether or not to output an alarm by setting a first threshold value and a second threshold value greater than the first threshold value, comparing the sensing signal with the first threshold value at the first point in time, and comparing the sensing signal with the second threshold value at the second point in time, wherein the control module outputs the alarm when the sensing signal decreases during a predetermined verification time defined between the first point in time and the second point in time in combination with all of the remaining limitations of the base claim.
   The closest prior art, DE 112008002706, discloses detecting gas above first and second thresholds and activating an alarm, but the reference fails to disclose sensing gas above a first threshold, sensing a decrease in gas to be detected during a verification time, then activating an alarm when the sensing of a gas increases above a second threshold.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-9, 11-12, 14-15, 17, and 21-22 are allowed.

Claims 13, 16, and 18-19 are objected to, but would be allowable if corrected to overcome the above cited claim objections.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is (571)272-2198. The examiner can normally be reached M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL S LARKIN/Primary Examiner, Art Unit 2856